DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/06/2020 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“Closing element” → according to Applicant’s disclosure, a cap or a cover is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the entry", “the exit”, “the passage”, and “the opening” in lines 4, 5, 8 and 10 respectively. There is insufficient antecedent basis for this limitations in the claim. For examination purposes, the limitations have been considered as --an entry--, --an exit--, --a passage--, and --an opening--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapelle Jean-Paul (DE 19642721 A1, as provided by Applicant; refer to attached translation).
Regarding claim 1, Chapelle discloses a collector (refer to Fig. 3) for distributing a heat transfer fluid in a heating and/or cooling and/or conditioning network, in particular of household and/or industrial type, said collectorcomprising a housing (refer to Fig. 3) comprising: 

- a second terminal portion (22), open for an exit of the fluid from the collector (refer to the exiting solid arrow); 
- a duct (17), which extends from said first terminal portion (18) to said second terminal portion (22) for a passage of the fluid in the housing of the collector, 
wherein the collector comprises a shut-off valve (refer to the shut-off valve including a controllable throttle cone 34) positioned at least partly in the duct (17) and comprising a movable obstructor (34) for adjusting an opening and/or closing of a passage (30) in said duct (17),
said collector further comprising:
- a chamber (25, 32 and 34) that communicates with the duct (17) through said passage (30), in particular when the shut-off valve (including obstructor 34) is in a condition in which it opens said passage (30), and
- a plurality of ports (26 and 27) that communicate with said chamber (25, 32 and 34), in particular each port (26 and 27) being adapted to be associated with a respective branching pipe (refer to Fig. 3).

Regarding claim 2, Chapelle meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chapelle discloses wherein said chamber (25, 32 and 34) defines a conduit developing substantially parallel to the duct (17) (refer to Fig. 3).

Regarding claim 3, Chapelle meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chapelle discloses wherein said chamber (25, 32 and 34) is obtained directly in said housing (10) of the collector (refer to Fig. 3). 

Regarding claim 4, Chapelle meets the claim limitations as disclosed above in the rejection of claim 3. Further, Chapelle discloses wherein said chamber (25, 32 and 34) is separated from said duct (17) by a wall (16) whereon the passage (30) is formed. 

Regarding claim 5, Chapelle meets the claim limitations as disclosed above in the rejection of claim 4. Further, Chapelle discloses wherein the passage (30) extends from said wall (16) that delimits the duct (17), in particular in a way substantially perpendicular to said duct (refer to Fig. 3).

Regarding claim 6, Chapelle meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chapelle discloses wherein each port (26 and 27) of said plurality of ports extends radially from said chamber (refer to Fig. 3, wherein the term “extends radially” is being considered as arranged or having parts arranged like rays).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapelle Jean-Paul (DE 19642721 A1) in view of Ferrero (US 2008/0111376).
Regarding claims 7 and 8, Chapelle meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chapelle discloses said first terminal portion and second terminal portion, but fails to explicitly disclose wherein said first terminal portion and second terminal portion comprise coupling means comprising a male connection portion located at said first terminal portion or said second terminal portion, and a female connection portion located at the other of said first terminal portion or said second terminal portion.
However, Ferrero teaches a manifold for fluids (refer to Fig. 2), comprising a first terminal portion (15) and a second terminal portion (16) comprising coupling means, wherein said coupling means comprise a male connection portion (26) located at said first terminal portion, and a female connection portion (36) located at the second terminal portion (16), in order to allow connection to other manifolds, pipe fittings, pipes and hydraulic devices in general for supplying fluids (refer to par. 1, lines 1-4).


Regarding claim 9, Chapelle as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Chapelle as modified discloses wherein a size and shape of said female connection portion (36 as taught by Ferrero) are complementary to those of said male connection portion (26 as taught by Ferrero).

Regarding claim 10, Chapelle as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Chapelle as modified discloses wherein said female connection portion (36 as taught by Ferrero) and said male connection portion (26 as taught by Ferrero) are so constructed as to comprise respective threads (refer to the fins as can be seen from Fig. 2 as taught by Ferrero).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapelle Jean-Paul (DE 19642721 A1) in view of Hofer (US 2017/0363300).
Regarding claim 11, Chapelle as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chapelle as modified discloses said first terminal portion and/or said second terminal portion, but fails to explicitly disclose a closing element for closing said first terminal portion and/or said second terminal portion.
However, Hofer teaches a furnace with manifold for controlling supply of fluid, comprising a terminal portion (18) including a shutoff valve (33), which controls the entry of fluid into the terminal portion (refer to par. 51, lines 2-4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Chapelle by providing a closing element for closing said first terminal portion in view of the teachings by Hofer, in order to control the entry of fluid into the terminal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763